DETAILED ACTION
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-8 & 17-20 are directed to a system (i.e., a machine) & claims 9-16 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories. 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A system for checking for problems with filling a new prescription drug request or a refill of a previously-filled prescription drug request, the system comprising: 
a remote client terminal comprising: 
a display; 
a network communications interface configured to communicate with a universal prescription database server over a computer network; a memory configured to store prescription drug records in a local database, each prescription drug record being stored in association with at least one unique patient identifier; and a processor programmed to: 
(1) receive, based on user input, a prescription authorization request including an associated unique patient identifier of a patient, a drug identifier, a prescriber identifier, and either a unique identifier of an insurance company or an indication that the patient does not have insurance; 
(2) determine, based on a check of the local database, whether one or more drug-related filling problems exist with the received prescription authorization request; 
(3) if at least one drug-related filling problems exists with the check of the local database, output to the display visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(4) if no drug-related filling problems exist with the check of the local database, and the remote client terminal is associated with a retail chain database server: 
(A) transmit, to the retail chain database server, the prescription authorization request including the associated unique patient identifier and the drug identifier; 
(B) receive, from the retail pharmacy chain database server, a retail chain indication of whether any drug-related filling problems exist with the prescription authorization request; and 
(C) if the received retail chain indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(5) if no drug-related filling problems exist with the check of the local database and the retail indication indicates that no drug-related filling problems exist with the prescription authorization request or the remote client terminal is not associated with a retail chain database server: 
(A) transmit, to the universal prescription database server, the prescription authorization request including the associated unique patient identifier, the drug identifier and either the unique identifier of the insurance company or the indication that the patient does not have insurance; 
(B) receive, from the universal prescription database server, a universal indication of whether any drug-related filling problems exist with the prescription authorization request; and 
(C) if the received universal indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; 
(6) if the received universal indication indicates that no drug-related problems exist: 
(A) if the received prescription authorization request includes the indication that the patient does not have insurance, output to the display information indicating that no drug-related problems exist with filling/dispensing the prescription authorization request; 
(B) if the received prescription authorization request includes the unique identifier of the insurance company: 
(i) transmit, to a prescription database server of an insurance company, based on the unique identifier of the insurance company, the prescription authorization request including the associated unique patient identifier and the drug identifier; 
(ii) receive, from the prescription database server of the insurance company, an insurance indication of whether one or more drug-related filling problems exist with the prescription authorization request; and 
(iii) if the received insurance indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(C) if the received insurance indication indicates that no drug-related filling problems exist with the prescription authorization request output to the display information indicating that no drug-related problems exist with filling/dispensing the prescription authorization request; and 
(7) upon entry of user input indicating that the prescription drug request has been filled and dispensed, transmit, to the universal prescription database server, an indication of the filling and dispensing of the prescription drug request and additional information including the fill date, and the prescriber identifier; and a universal prescription database server comprising: 
a memory that stores a universal prescription database; 
a network communications interface configured to communicate with the remote client terminal over the computer network; and 
a processor programmed to: 
(1) receive the prescription authorization request, over the computer network via the network communications interface from the remote client terminal, the prescription authorization request including the associated unique patient identifier, the drug identifier, and either the unique identifier of the insurance company or the indication that the patient does not have insurance; 
(2) compare the drug identifier in the received prescription authorization request with one or more drug identifiers in existing prescription records associated with the same unique patient identifier stored in the universal prescription database; 
(3) if, based on the results of the comparison with the universal database, at least one drug-related filling problem exists, transmit information identifying at least one of the one or more drug-related filling problems determined to exist; 
(4) if, based on the results of the comparison with the universal prescription database, no drug-related filling problems exist with the received prescription authorization request, transmit information indicating that no drug-related problems exist with filling the prescription authorization request; and 
(5) upon receipt, from the remote terminal, of the indication that the requested prescription has been filled and dispensed and the additional information, update the universal prescription database to indicate that the requested prescription was filled and dispensed with the associated additional information.
The Examiner submits that the foregoing underlined limitations constitute “a certain method of organizing human activity” because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case providing prescription authorization checks that include a medication search based on a complete medication history (i.e., from multiple sources, including those prescription claims not being processed through a prescription insurance carrier), given the broadest reasonable interpretation, is properly interpreted as following instructions). 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 6-8, 10, & 14-16 recite storing pharmacy records including various prescription data; claims 4-5 & 12-13 recites drug related problem and rating the data, claims 18-20 recite capturing additional prescriber information and determining prescription metrics based on a prescriber and pharmacist and transmitting the metric data; but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, .e.g. see MPEP 2106.04.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A system for checking for problems with filling a new prescription drug request or a refill of a previously-filled prescription drug request, the system comprising: 
a remote client terminal comprising: 
a display; 
a network communications interface configured to communicate with a universal prescription database server over a computer network; a memory configured to store prescription drug records in a local database, each prescription drug record being stored in association with at least one unique patient identifier; and a processor programmed to: 
(1) receive, based on user input, a prescription authorization request including an associated unique patient identifier of a patient, a drug identifier, a prescriber identifier, and either a unique identifier of an insurance company or an indication that the patient does not have insurance; 
(2) determine, based on a check of the local database, whether one or more drug-related filling problems exist with the received prescription authorization request; 
(3) if at least one drug-related filling problems exists with the check of the local database, output to the display visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(4) if no drug-related filling problems exist with the check of the local database, and the remote client terminal is associated with a retail chain database server: 
(A) transmit, to the retail chain database server, the prescription authorization request including the associated unique patient identifier and the drug identifier; 
(B) receive, from the retail pharmacy chain database server, a retail chain indication of whether any drug-related filling problems exist with the prescription authorization request; and 
(C) if the received retail chain indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(5) if no drug-related filling problems exist with the check of the local database and the retail indication indicates that no drug-related filling problems exist with the prescription authorization request or the remote client terminal is not associated with a retail chain database server: 
(A) transmit, to the universal prescription database server, the prescription authorization request including the associated unique patient identifier, the drug identifier and either the unique identifier of the insurance company or the indication that the patient does not have insurance; 
(B) receive, from the universal prescription database server, a universal indication of whether any drug-related filling problems exist with the prescription authorization request; and 
(C) if the received universal indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; 
(6) if the received universal indication indicates that no drug-related problems exist: 
(A) if the received prescription authorization request includes the indication that the patient does not have insurance, output to the display information indicating that no drug-related problems exist with filling/dispensing the prescription authorization request; 
(B) if the received prescription authorization request includes the unique identifier of the insurance company: 
(i) transmit, to a prescription database server of an insurance company, based on the unique identifier of the insurance company, the prescription authorization request including the associated unique patient identifier and the drug identifier; 
(ii) receive, from the prescription database server of the insurance company, an insurance indication of whether one or more drug-related filling problems exist with the prescription authorization request; and 
(iii) if the received insurance indication indicates that at least one drug-related filling problems exists, output to the display the visibly-perceptible alert notification information identifying at least one of the one or more problems determined to exist; and 
(C) if the received insurance indication indicates that no drug-related filling problems exist with the prescription authorization request output to the display information indicating that no drug-related problems exist with filling/dispensing the prescription authorization request; and 
(7) upon entry of user input indicating that the prescription drug request has been filled and dispensed, transmit, to the universal prescription database server, an indication of the filling and dispensing of the prescription drug request and additional information including the fill date, and the prescriber identifier; and a universal prescription database server comprising: 
a memory that stores a universal prescription database; 
a network communications interface configured to communicate with the remote client terminal over the computer network; and 
a processor programmed to: 
(1) receive the prescription authorization request, over the computer network via the network communications interface from the remote client terminal, the prescription authorization request including the associated unique patient identifier, the drug identifier, and either the unique identifier of the insurance company or the indication that the patient does not have insurance; 
(2) compare the drug identifier in the received prescription authorization request with one or more drug identifiers in existing prescription records associated with the same unique patient identifier stored in the universal prescription database; 
(3) if, based on the results of the comparison with the universal database, at least one drug-related filling problem exists, transmit information identifying at least one of the one or more drug-related filling problems determined to exist; 
(4) if, based on the results of the comparison with the universal prescription database, no drug-related filling problems exist with the received prescription authorization request, transmit information indicating that no drug-related problems exist with filling the prescription authorization request; and 
(5) upon receipt, from the remote terminal, of the indication that the requested prescription has been filled and dispensed and the additional information, update the universal prescription database to indicate that the requested prescription was filled and dispensed with the associated additional information.


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the remote client terminal, display, network communications interface, universal prescription database server, computer network, memory, processor, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 9 & 17 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 9 & 17 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 & 11: These claims recite wherein the network communications interface is a secure communications interface which amounts to merely using computers as tools to perform the at least one abstract idea see (MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the remote client terminal, display, network communications interface, universal prescription database server, computer network, memory, processor, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siegel (US20100299158) teaches to a system tracks patient prescriptions and produces alerts to indicate potential problems, such as drug interactions or possible fraudulent behavior. The system utilizes the biometric data of the prescribing physician as authorization of the prescription. Morita (US20090070136) teaches to provide a method for medication management. The method includes selecting a patient, aggregating medication data from at least one medication data source, and displaying the medication data. Roberts (US20080306769) teaches to enabling a retail store to process purchase transactions including purchase of prescriptions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3626